Citation Nr: 0737348	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a laceration to the left thigh, muscle group 
XIV, with a residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 9, 
1984, and from August 29, 1984, to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of a laceration to the left thigh, 
muscle group XIV, with a residual scar and assigned a 
noncompensable (0 percent) disability rating, effective from 
August 20, 2003.

A was hearing held in May 2005 before the undersigned 
Veterans' Law Judge.  A transcript of the hearing is of 
record.

This case was remanded for further development in a July 2006 
Board decision.


FINDING OF FACT

Residuals of a laceration to the left thigh, muscle group 
XIV, primarily manifest with no more than slight severity and 
with no objective evidence of loss of muscle function or 
neurological component; and with a residual scar that is non-
painful, not deep, and causes no limitation of function.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of a laceration to the left thigh, muscle group 
XIV; with a residual scar have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.7, 4.56, 4.73, 
Diagnostic Codes 5314, 7805 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2006.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

§4.56 Evaluation of muscle disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles.  
    (i) Type of injury.  Simple wound of muscle without 
debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs 
or symptoms of muscle disability as defined in paragraph 
(c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle 
tissue.  

(2) Moderate disability of muscles.  
(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.  
(iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.  

(3) Moderately severe disability of muscles.  
(i) Type of injury.  Through and through or deep 
penetrating wound by small 
high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  
(iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength 
and endurance compared with sound side demonstrate 
positive evidence of impairment.  

(4) Severe disability of muscles.  
(i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability 
to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:  

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  
(D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of 
muscles.  
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 
1155)  

531
4
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: 
1.	Sartorius; 
2.	rectus femoris; 
3.	vastus externus; 
4.	vastus intermedius; 
5.	vastus internus; 
6.	tensor vaginae femoris. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73 Diagnostic Code 5314 (2007)

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2007)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007)



Factual Background and Analysis

Service medical records show that the veteran sustained a 20 
cm. laceration wound to his left anterior thigh in January 
1986, while working with a Skil saw while in service.  The 
wound was described as angled inferiorly into the quadriceps, 
sparing the femoral artery and the suprapatellar synovial 
cavity.  He was treated immediately with debridement and 
surgical repair of the wound, with no residual complications 
or infection.  He had a few weeks of physiotherapy.  The 
wound was not a through and through injury and there were no 
associated bone, nerve, vascular or tendon injuries.  

The veteran's claim for service connection for the left thigh 
disability was received in August 2003.

The veteran underwent a VA examination in October 2003.  He 
reported occasional quivering in the muscle and sometimes the 
leg would jump at night.  It also occasionally felt like 
giving way.  The examiner noted that at the time of the 
original injury there was no nerve, bone, or vascular injury.  
The specific muscle group involved was the anterior thigh 
muscle, group XIV.  Upon examination, the muscle injury was 
stable.  There was no muscle tremor at the time of the 
examination.  There was a 7-inch well-healed lacerative and 
surgical scar over the anterior left thigh.  There was no 
tissue loss, adhesion, or tendon damage.  There was no nerve, 
bone, or joint damage.  The examiner found good muscle 
strength and no muscle herniation.  The examiner remarked 
that there was no loss of muscle function.

In describing the scar, the examiner indicated that the 7-
inch residual scar was located on the anterior thigh.  It was 
non-tender and nonadherent.  The texture was the same as the 
surrounding skin and was stable.  The scar was superficial 
and not deep.  There was no inflammation, edema or keloid.  
It was slightly lighter in color than the surrounding skin.  
There was no induration or inflexibility of the skin, nor was 
there any limitation of motion or function caused by the 
scar.  

A September 2004 VA examination of the left thigh muscle, the 
veteran again reported spontaneous episodes of twitching and 
jerking with no associated activity.  He reported that his 
leg felt tight and there was some muscle weakness on the left 
anterior side.  On rare occasion the leg felt unstable and 
once the leg collapsed under him.  He complained of a very 
narrow band of anesthesia down the anterior surface of the 
leg from the middle of the scar down to the top of the 
patella, on the left side laterally and posteriorly and 
otherwise, below the scar.  The veteran denied having lost 
any time from work due to his left leg disability.  Upon 
examination, the veteran could squat repeatedly with no 
obvious problems.  He could stand for about 30 seconds on the 
left leg, and longer on the right leg.  Resistance testing 
was normal.  Sensation was completely normal on the lower 
extremities.  Reflexes at the knees and ankles were normal.  
There was no evidence of muscle herniation, weakness, or loss 
of muscle function.  

The residual scar was measured to be 17-inches in length and 
2 cm at the widest place.  There was no tenderness over the 
scar and there was no adhesion to underlying tissue.  The 
skin texture was irregular and a little bit shiny in texture.  
It was slightly hypo-pigmented in comparison to the rest of 
the scar.  There was no instability or breakdown of the 
tissue on top of the scar.  There was no elevation or 
significant depression or depth to the scar.  There was no 
inflammation, edema, or keloid formation.  There was no 
underlying soft tissue damage.

At a May 2005 hearing, the veteran and his wife testified 
that he had muscle spasms and involuntary jerking, jumping, 
and twisting of the left thigh muscles, particularly at 
night.  He reported to the VA examiner that it happens 
spontaneously and lasts from several minutes to several 
hours.  The veteran also testified that his leg will 
sometimes give way on him.  He has also described a sensation 
in his left thigh, similar to an ACE bandage around his leg, 
applying pressure.  Otherwise, the leg was not painful.

The veteran underwent a VA physical examination in August 
2006.  The veteran reported localized twitching and jumping 
of the left thigh muscles since 2003.  He also reported 
numbness at the site of the scar, also since 2003.  He stated 
there was a considerable area of numbness below the scar and 
above the knee immediately after the injury.  He has regained 
99 percent of the sensation and function back, by still feels 
a slight marginal area of numbness around the scar.  The 
veteran also noted that the left leg intermittently gives way 
while walking.  

Upon physical examination, the muscle tone, bulk, and 
strength were normal.  The sensory and neurological 
examinations were normal.  There was no intermuscular 
scarring, loss of deep fascia or muscle substance.  The 
veteran has sufficient strength to perform activities of 
daily living.  X-rays of the femur showed a normal left 
thigh.  Nerve conduction and electromyography (EMG) studies 
were conducted on the left leg and were normal.  There was no 
significant major nerve damage noted.  The residual scar was 
semicircular and measured to be about 7 1/2 inches in length 
and 3/4 inches wide.  It was well-healed and surgically 
repaired.  The scar was not painful, tender, or adherent and 
there were no entrance or exit wounds.  Photographs of the 
left thigh revealed a crescent-shaped scar as described by 
the examiner.  In sum, the examiner found no scar 
complications, and no significant functional impairment of 
muscle strength or joint function or major nerve damage.  

Based upon a review of the evidence, the Board finds that an 
initial compensable disability rating is not warranted.  The 
veteran's muscle injury and residual scar are both currently 
rated as 0 percent disabling pursuant to the applicable 
rating criteria found at 38 C.F.R. § 4.73 Diagnostic Code 
5314 and 38 C.F.R. § 4.118 Diagnostic Code 7805 (2007), 
respectively.  

The veteran was initially assigned this noncompensable (0 
percent) disability rating as the severity of his muscle 
injury more approximately met the schedular criteria set 
forth for a slight muscle disability, that is, there is no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function.  A compensable disability rating 
of 10 percent is warranted for a muscle disability of 
moderate severity.  See 38 C.F.R. § 4.73 Diagnostic Code 
5314.  The Board notes, however, that both the history and 
the current severity (as shown by the several medical 
evaluations) of the veteran's service-connected residuals of 
a left thigh laceration do not meet the schedular criteria 
for a moderate muscle disability.  

In this regard, the service medical records show that the 
veteran's service-connected left thigh disability was a 
laceration injury from a Skil saw.  It was not a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment.  In 
addition, the service medical records show that the in-
service treatment for the wound consisted of debridement and 
suturing.  They did not reflect any contemporaneous 
complaints of a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles; or loss of power, weakness, or impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.73 
Diagnostic Code 5314.

The Board also notes that the current post-service objective 
findings, as noted at the three VA examinations, indicate 
that there are no entrance and exit scars, or loss of deep 
fascia, muscle substance, impairment of muscle tonus or loss 
of power.  See Id.  The veteran did demonstrate a lowered 
threshold of fatigue in his left leg when compared to the 
right, the sound side, at the September 2004 VA examination.  
Specifically, he was only able to stand for about 30 seconds 
on his left leg, but longer on his right.  However, all of 
the VA examiners have indicated that based upon the 
examinations the veteran has normal muscle function.  In 
addition, the Board notes that at both the September 2004 and 
the August 2006 examinations, the veteran indicated that his 
left thigh disability had not interfered with his activities 
of daily living.  At the September 2004 examination the 
veteran indicated that he had essentially lost no time from 
work as a long-haul truck driver.  He was able to load and 
unload his truck and could walk a quarter of a mile (which 
was all he needed to do at one time) without any particular 
problems.  At the more recent 2006 examination, the veteran 
denied any incapacity during the past 12 months.  He had not 
had any further treatment for his leg.  He was able to work, 
drive, and help with household chares, including yard care 
and lawn mowing.  

Thus, while the veteran's complaints of some instability and 
muscle tremor are duly noted, the objective clinical findings 
have not otherwise demonstrated a residual muscle disability 
which is of such severity so as to warrant a higher rating, 
pursuant to the schedular criteria which has been set forth 
for a moderate muscle disability rating.  Therefore, a 
compensable disability rating (as assigned for a moderate or 
more severe muscle disability) is not warranted in this case.  
The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) as it applies to this 
case, but finds that the disability picture for the veteran's 
service-connected residuals of a laceration of the left thigh 
do not nearly approximate the criteria for a higher rating 
than assigned. 

The Board further finds that with regards to the residual 
scar, a compensable disability evaluation is also not 
warranted.  The veteran was assigned a noncompensable (0 
percent) rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  This Diagnostic Code instructs that the scar in 
question be rated on the limitation of function of the 
affected part.  The objective medical evidence demonstrates 
that the veteran's residual scar has not caused any 
limitation of function in his left thigh.  At the examination 
in October 2003, the examiner noted that there was no 
limitation of motion or limitation of function of the left 
leg caused by the scar.  There was no area of inflexibility 
or induration.  During the September 2004 VA examination, the 
veteran complained of a very narrow band of anesthesia down 
the anterior surface of the leg from the middle of the scar 
down to the top of the patella, on the left side laterally 
and posteriorly, below the scar.  However, no loss of 
function was noted, secondary to the scar itself.  The 
veteran could squat repeatedly with no obvious problems.  
Finally, the 2006 VA examination specifically indicated that 
there were no complications from the scar.  Overall, the 
objective findings have indicated no evidence of impairment 
caused by the residual scar itself.  Thus, as there is no 
functional limitation caused by the residual scar, a 
compensable disability rating is not warranted.  Id. 

Consideration has been given to additional Diagnostic Codes 
found at 38 C.F.R. § 4.118, namely Diagnostic Codes 7800 
through 7804.  However, the Board finds none that are 
applicable in this case.  The veteran's residual scar is on 
his thigh and not his face, head or neck (7800).  It is not 
deep and does not cause any limited motion (7801).  It 
measures less than 8 inches (7802), and is not unstable 
(7803); nor is it painful upon examination (7804).  Thus, 
none of those Diagnostic Codes are applicable.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801-7804 (2007) and a higher rating 
may not be assigned.  

In closing, the Board further finds that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran has not 
received further treatment for his left thigh disability 
since discharge from service.  He has also not missed any 
time from work due to this service-connected disability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An initial compensable evaluation for residuals of a 
laceration to the left thigh, muscle group XIV, with a 
residual scar is denied.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


